Citation Nr: 0409255	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  97-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to November 
1951.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In pertinent part, in a November 1999 decision, the Board 
determined that new and material evidence had been submitted 
to reopen previously denied claims of service connection for 
cervical and lumbar spine disabilities.  The Board further 
determined that additional evidentiary development was 
warranted prior to considering the merits of the claims of 
service connection for cervical and lumbar spine 
disabilities, and remanded the matter to the RO.  


REMAND

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2003).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2003), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  

In May 2001, while the matter was in remand status, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  In compliance with his request, the veteran was 
scheduled for such a hearing, to be held in March 2004.  In a 
February 2004 memorandum, however, the veteran's 
representative requested that the hearing be rescheduled.  
Records in the claims folder indicate that the veteran is 
limited by various physical disabilities.  

Under applicable regulation, a veteran may request a change 
in hearing date at any time up to two weeks prior to the 
scheduled hearing if good cause is shown.  38 C.F.R. § 
20.704(c) (2003).  Examples of good cause include illness.  
Id.  In view of the evidence of record, and to ensure that 
the veteran is afforded every measure of due process, the 
Board finds that the veteran's request to have his hearing 
rescheduled should be granted.  

Accordingly, this matter is remanded for the following 
action:  

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2003).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




